IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-290-C1


                                       ORDER


       Appellant requests leave to file only an original copy of his “brief” in response to

a motion to withdraw and a supporting Anders brief in this appeal. Appellant requests

that we use Rule 2 of the Texas Rules of Appellate Procedure to suspend Rule 9.3(b) of

the Texas Rules of Appellate Procedure. Rule 9.3(b) does not apply to an intermediate

court of appeals, such as this Court, but rather to the Texas Supreme Court and Court of

Criminal Appeals. See TEX. R. APP. P. 9.3(b). Additionally, appellant need not file a formal

brief but only a response to counsel’s motion to withdraw and Anders brief as we
explained in our previous order issued on January 23, 2019. Nevertheless, understanding

the fundamental request being made, appellant’s Pro se Motion Requesting Leave to File

an Original Copy Only of the Brief is granted in part. Appellant is required to file only

the original of the response.

       The Court’s ruling does not, however, suspend the requirement for appellant to

serve a copy of the response on each party to the appeal. See id. 9.5.


                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Motion granted in part
Order issued and filed February 6, 2019




Thomas v. State                                                                    Page 2